Citation Nr: 0300466	
Decision Date: 01/09/03    Archive Date: 01/28/03	

DOCKET NO.  02-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for disability of the 
right ankle and foot.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from December 1941 
to January 1946.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other determinations, 
denied service connection for "osteopenia, right foot 
(claimed as right foot and right ankle condition)."  

In a statement received in December 2002, the veteran 
alleged that during his period of military training his 
hearing became impaired due to continued exposure to 
artillery fire.  The Board construes the veteran's 
statement as an informal claim for service connection for 
defective hearing.  That issue has not been developed or 
certified for review by the Board but is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of the appeal has 
been obtained to the extent possible.

2.  The available medical record contains no competent 
medical evidence that disability of the right foot and 
ankle was manifest until many years after separation from 
active military service.

3.  The veteran's current disability of the right foot and 
ankle is not shown to be related to military service.



CONCLUSION OF LAW

Disability of the right foot and ankle was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the Veterans Claims Assistance Act 
of 2000  

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)).  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines VA obligations 
with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, which do 
not apply in this case, the implementing regulations are 
also effective November 9, 2000.  The regulations are 
applicable in this case.  See Holliday v. Principi, 14 
Vet. App. 280 (2002) (the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim).  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any 
medical or lay evidence not previously provided to VA, 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and 
the claimant's representative of which portion of the 
evidence is to be provided by the claimant and which part 
VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA also requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the present case, the applicable law and regulations 
and the inadequacy of the evidence of record as a basis 
for the granting of service connection for disability of 
the right foot or ankle were explained to the veteran in 
the October 2002 statement of the case.  The RO had 
previously furnished the veteran in October 2001, during 
the initial development of the claim, a comprehensive 
letter which explained the evidentiary requirements for an 
award of service connection and described in detail the 
actions VA would take in assisting the veteran to 
substantiate his claim.  The letter advised that VA would 
obtain service medical records, other military records, VA 
medical records and any other medical records that the 
veteran told the RO about.  The letter advised that the RO 
would obtain medical records or medical opinions regarding 
a relationship between current disability and service from 
medical providers identified by the veteran.  Accompanying 
the letter were forms to be executed by the veteran to 
authorize the release of records from private medical 
providers.  Although the letter did not cite the VCAA by 
name, the content closely paralleled the requirements set 
forth in the VCAA and VA regulations regarding 
notification and duty to assist.  The letter contains 
sufficient information concerning the respective roles of 
the veteran and VA in documenting the veteran's claim to 
satisfy the notice provisions of 38 U.S.C.A. § 5103 as 
interpreted by Quartuccio.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (codified at 
38 U.S.C.A. § 5103A).  

The Board finds that the evidence of record in this case 
has been developed to the extent practicable.  The RO has 
been unable to obtain service department records, 
including service medical records, sick call records, and 
morning reports from the veteran's unit that might, if 
found, substantiate the veteran's claim.  The RO's efforts 
to locate them futile, apparently because the records were 
consumed by a fire that destroyed a large quantity of 
service department medical records at the NPRC in 1973.  
The NPRC is in the best position to make a determination 
as to the availability of these documents.  Since the NPRC 
has twice reported that no records are available, there is 
no reasonable possibility that further requests would 
serve any useful purpose.  While the veteran provided some 
additional details concerning his service in a December 
2002 statement, he was unable to supply any dates for the 
claimed hospitalization in service.  The letter did not 
contain any new information that would warrant a further 
records search, especially since the RO has certified that 
no service medical records from any period are available 
for the veteran.  

The veteran has been given an opportunity to identify and 
either submit or sign authorizations for the release of 
records from private health care providers, but the only 
providers he has named are those who have provided 
treatment in recent years.  The veteran has identified no 
additional records that would serve to clarify the cause 
and date of onset of the right foot and ankle disability 
at issue, nor has the Board identified any from the 
record.  In the absence of additional information from the 
veteran, no further records searches are likely to prove 
fruitful.  VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would 
aid the claimant in substantiating his claim, the VCAA 
does not apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual Background.

The veteran filed an original claim for VA disability 
compensation in July 2001 in which he requested service 
connection for a right foot disability which he claimed 
was the result of an injury received during commando 
training at Fort Lewis, Washington.  He reported that he 
had been able to pull duty after release from the hospital 
and that at that time he had an enlarged right ankle which 
required special shoes "from that day forward to even 
now."  

In December 2001 the veteran submitted a large quantity of 
medical evidence dated from 1994 to 2001 consisting of 
records from the Via Christi Regional Medical Center and 
statements from a number of physicians, including B. R. 
McMullen, M.D.  Except for a June 1994 statement from Dr. 
McMullen, the records pertain to disorders unrelated to 
the present appeal.  In the June 1994 statement, 
Dr. McMullen related that the veteran had been under his 
care for significant injuries to the right wrist, right 
shoulder, right arm and right lower extremity received in 
a work-related motor vehicle accident in December 1993.  
The veteran currently had increased right lower extremity 
pain with standing and ambulation with resulting venous 
insufficiency of the right lower extremity.  The leg 
injury had resulted in 75 percent disability in the leg 
alone.  The veteran had no preexisting conditions which 
contributed to his injuries.  

In response to a request for the veteran's service medical 
records, the National Personnel Records Center (NPRC) 
reported in February 2002 that service medical records and 
Surgeon General records were unavailable and "fire 
related" [i. e., destroyed in a fire at the NPRC in July 
1973].  In response to a further RO request, the NPRC 
reported that morning reports and sick reports from the 
veteran's unit of assignment in service were unavailable.  

At a VA examination in June 2002, the veteran described an 
incident during commando training in service in which he 
jumped from a cliff and injured his right ankle.  He did 
not recall that an X-ray was taken but related that there 
was a great amount of pain and swelling at the time of the 
accident.  He reported that his physician at Fort Lewis 
had told him that he would have been better off if he had 
fractured the ankle.  The veteran had inferred from this 
remark that most likely there had not been a fracture, but 
he did not really know for sure.  He related that when a 
nurse struck the ankle and caused excruciating pain after 
about a month of hospitalization, he realized that he was 
not ready to return to duty.  He stated that he had 
refused an offer of a medical discharge.  He was placed on 
light duty for about six weeks, during which the ankle was 
wrapped with an elastic bandage.  The ankle was still 
painful when he returned to his unit.  He related that he 
had continued to wear an elastic bandage and frequently 
soaked the foot.  He denied that the 1993 motor vehicle 
accident involved injury to the right ankle.  An X-ray 
examination of the right foot showed osteopenia.  There 
was no fracture or dislocation.  An X-ray of the right 
ankle showed a bony density adjacent to the medial 
malleolus that "could be due to old trauma."  The 
diagnosis was traumatic injury of right ankle during 
military service in 1940 with residuals of symptomatic 
ankle arthralgia, edema, small bony density, calcaneal 
spurring, decreased range of motion and internal 
derangement.

In a September 2002 statement, Dr. McMullen, who related 
that the veteran had been under his care at the time of 
the December 1993 motor vehicle accident, reported that 
the veteran had not sustained injuries to the right ankle 
in that accident.  He stated that the veteran's chronic 
right ankle pain was related to an injury sustained during 
World War II.  

Legal Criteria  

Service connection may be established for disability that 
is shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  

If a disability is not shown to have been chronic in 
service or during an applicable presumption period, a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2002).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Savage, Id.  While the regulation 
provides for continuity of symptoms, not treatment, in the 
merits context the lack of evidence or continuity of 
treatment may bear on the crediblity of the evidence of 
continuity.  10 Vet. App. at 496.

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Discussion  

The Court has held that to establish service connection 
for a disability, the evidence must show (1) the existence 
of a current disability; (2) the existence of a disease or 
injury in service and, (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In order 
to prevail on the issue of service connection . . . there 
must be medical evidence of a current disability . . .; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or 
injury."); Pond v. West, 12 Vet. App. 341, 346 (1999).  

It is undisputed that the current disability requirement 
is satisfied; the point of controversy relates to whether 
current disability originated in service.  At least in 
theory, the absence of service medical records is not 
necessarily fatal to a service connection claim since, 
under VA regulations, service connection may be granted 
where the evidence as a whole establishes that a 
disability first demonstrated after service was incurred 
in service.  38 C.F.R. § 3.303(d) (2002).  While it is 
regrettable that service medical records are unavailable, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that when crucial Government-held 
evidence such as service medical records is destroyed or 
otherwise unavailable, the Government has a heightened 
duty to assist and to resolve reasonable doubt in the 
claimant's favor.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 
(1991).

The evidence of record with respect to the time and the 
circumstances of the onset of disability of the veteran's 
right foot and ankle consists of the report of the June 
2002 VA examination, statements received from Dr. 
McMullen, and the veteran's own statements concerning 
events in service.  The Court has stated that in 
evaluating the probative value of medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . As is true with any piece 
of evidence, the credibility and weight 
to be attached to these opinions [are] 
within the province of the [Board] as 
adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert 
v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App 171 (1991).  The weight of a medical 
opinion is diminished where that opinion is ambivalent, 
based on an inaccurate factual premise, based on an 
examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri , Id.  

The VA examiner who prepared the June 2002 examination 
report recorded a detailed description of the injury which 
the veteran claims to have sustained in service during 
training for a commando raid.  The examiner proceeded to 
draw the conclusion that current disability of the right 
ankle, including arthralgia, edema, a small bony density, 
a calcaneal spurring, and internal derangement were 
residuals of that injury.  However, the examiner had no 
source of information other than the veteran himself.  The 
Board is not required to accept medical opinions that are 
based solely on the veteran's recitation of his own 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 
(1995).  A medical history recorded in medical records is 
not transformed into competent medical evidence by the 
mere fact that it was transcribed by a physician.  
LeShore v. Brown, 8 Vet. App. 408, 409 (1995).  The 
statements of medical professionals concerning a veteran's 
medical history related by the veteran as to remote events 
are of inherently less value than contemporaneous clinical 
records.  See Harder v. Brown, 5 Vet. App. 183, 188 
(1993).  

While the Board is mindful of the enhanced obligations of 
adjudicators in matters where service medical records have 
been lost, the resolution of this matter does not turn 
solely or fundamentally on the absence of service medical 
records.  The record before the Board is not simply devoid 
of any evidence to support the veteran's recollections 
concerning the injury in service, it is also devoid of any 
clinical evidence to support the assertions of continuity 
of symptoms for a period in excess of a half century post 
service.  Not only is there no clinical evidence to 
support the assertions of a continuity of symptoms, the 
initial post service evidence contains no statements of 
medical history recorded for treatment purposes of an 
injury in service or of residuals of an in service injury.  
In the absence of any supporting evidence concerning the 
reported injury in service and of the reported continuity 
of symptoms post service for over 50 years, the Board 
concludes that the evidentiary assertions by the veteran 
concerning this matters are not credible.  Therefore, the 
opinion's of medical providers based upon these 
evidentiary assertions is without a factual foundation.  
In the absence of an appropriate factual foundation, the 
opinions of Dr. McMullen and the VA examiner must be 
regarded as speculative in nature.  The granting of 
service connection based on a resort to speculation or 
remote possibility is precluded by regulation.  38 C.F.R. 
§ 3.102 (2002); see also Davis v. West, 13 Vet. App. 178, 
185 (1999); Morris v. West, 13 Vet. App. 94, 97 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

The same analysis applies to the opinion offered by Dr. 
McMullen.  Dr. McMullen's statement is arguably probative 
and persuasive as corroboration of the veteran's 
allegation that the 1993 motor vehicle injury did not 
involve injury to the right ankle.  Even accepting that 
narrow point as correct does not validate Dr. McMullen's 
other point, which is that the veteran's current right 
ankle pain is related to the injury purportedly received 
by the veteran during World War II.  Again, it is well 
established that where a medical opinion is based on an 
inadequate factual premise, including a veteran's 
unsubstantiated account of his medical history and service 
background, such opinion has limited probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  See also Black 
v. Brown, 5 Vet. App. 177 (1993) (medical evidence was 
inadequate where opinions were general conclusions based 
on history furnished by the claimant and unsupported by 
clinical evidence); see also Swann v. Brown, 5 
Vet. App. 229 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993); Pond v. West, 12 Vet. App. 341 (1999).  In 
addition, the Court has consistently declined to adopt a 
rule that accords greater weight to the opinions of 
treating physicians.  Winsett v. West, 11 Vet. App. 420 
(1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993).  

The veteran's own statements regarding the onset and 
clinical course of his disability may constitute competent 
evidence for the purpose of describing symptoms or 
manifestations of such disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Without clinical corroboration, 
such statements do not have sufficient credibility to 
support the granting of service connection in the absence 
of corroborating medical evidence.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  It is particularly 
relevant in this regard that the veteran did not file his 
original claim for service connection until 2001, 
approximately 55 years after his discharge from service.  
The Court has held that a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992).  

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a disability of the right ankle and foot.  
Where a preponderance of the evidence is against the 
claim, such claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for disability of the right foot and 
ankle is denied. 


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

